 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123115.htm]

 



 

Exhibit 10.23

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is dated as of December 31,
2015 (the “Effective Date”) and is entered into by and between Adamis
Pharmaceuticals Corporation, a Delaware corporation (“Company”), and Karen K.
Daniels (“Executive”).

 

RECITALS

 

A.           Executive is currently employed by the Company as its Vice
President of Operations.

 

B.           Executive and the Company are currently parties to an Employment
Agreement dated July 2, 2012 (the “Prior Agreement”).

 

C.           The Company and Executive desire to formally restate the terms and
conditions of Executive’s employment by the Company and to provide Executive
with certain benefits upon a qualifying termination of such employment.

 

D.           The Company desires to continue to employ Executive in the
executive capacity hereinafter stated, and the Executive desires to continue in
the employ of the Company in such capacity for the period and with the terms and
conditions set forth herein.

 

E.           This Agreement shall supersede and completely replace the Prior
Agreement as of the Effective Date.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

 

1.           Employment. The Company hereby employs Executive as Vice President
of Operations, assigned with responsibilities to do and perform all services,
acts, or things necessary or advisable to manage and conduct the business of the
Company, subject at all times to the policies set by the Board of Directors of
the Company (the “Board”), and to the consent of the Board when required by the
terms of this contract. Executive hereby accepts such employment and agrees to
devote such time and energies as appropriate to fulfill all responsibilities to
the Company. Executive shall be employed at will.

 

2.           Compensation. In consideration for all services rendered by
Executive under this Agreement, Executive shall receive the compensation
described in this Section 2. All such compensation shall be paid subject to
appropriate tax withholding and similar deductions.

 

(a)          Salary. Executive shall be paid an initial annual salary of
$260,000, payable in equal installments in accordance with the Company’s normal
salary and wages practices, but not less than 24 increments annually.

 



1

 

 

(b)          Executive Benefit and Incentive Compensation Plans. During
employment hereunder, Executive shall be entitled to receive those benefits
which are routinely made available to executive officers of the Company,
including participation in any executive stock ownership plan, profit sharing
plan, incentive compensation or bonus plan, retirement plan, Company-provided
life insurance, or similar executive benefit plans maintained or sponsored by
the Company. The Company shall not take any action that would materially
diminish the aggregate value of Executive’s fringe benefits as they exist as of
the Effective Date of this Agreement or as the same may be increased from time
to time, except for actions taken with respect to officers or employees
generally.

 

(c)          Expense Reimbursement. The Company shall promptly reimburse
Executive for all reasonable expenses necessarily incurred during conduct of
Company business, and for which adequate documentation is presented, but in no
event later than December 31 of the year following the year in which the expense
was incurred. Furthermore, if any reimbursements or in-kind benefits provided by
the Company pursuant to this Agreement would constitute deferred compensation
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), such reimbursements or in-kind benefits shall be subject to the
following rules: (i) the amounts to be reimbursed, or the in-kind benefits to be
provided, shall be determined pursuant to the terms of the applicable benefit
plan, policy or agreement and shall be limited to Executive’s lifetime and the
lifetime of Executive’s eligible dependents; (ii) the amounts eligible for
reimbursement, or the in-kind benefits provided, during any calendar year may
not affect the expenses eligible for reimbursement, or the in-kind benefits
provided, in any other calendar year; (iii) any reimbursement of an eligible
expense shall be made on or before the earlier of (A) the last day of the
calendar month following the calendar month in which the expense report and any
required documentation were submitted or (B) the last day of the calendar year
following the calendar year in which the expense was incurred; and
(iv) Executive’s right to an in-kind benefit or reimbursement is not subject to
liquidation or exchange for cash or another benefit.

 

(d)          Personal Time Off. Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to executives.

 

3.            Termination. Executive’s employment may be terminated as follows,
with the following effects:

 

(a)          Death. Executive’s employment shall terminate immediately upon the
Executive’s death, in which event the Company’s only obligations hereunder shall
be to pay all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by the Executive prior to the
date of Executive’s death. If Executive’s employment ceases as a result of
death, then all unvested options to purchase common stock, par value $0.001, of
the Company (“Common Stock”) held by Executive as of the date of Executive’s
death shall immediately terminate and become unexercisable and all vested
options held by Executive as of the date of Executive’s death shall remain
exercisable until the one year anniversary of the date of cessation of service.

 

(b)          Disability. In the event the Executive is disabled from performing
Executive’s assigned duties under this Agreement due to illness or injury for a
period in excess

 



2

 

 

of sixty (60) consecutive days or a period or periods of more than one hundred
and twenty (120) days in the aggregate in any twelve month period, the Board, in
its sole discretion, may terminate Executive’s employment immediately upon
written notice to Executive, in which event the Company’s only obligations
hereunder shall be to pay all compensation and expense reimbursements owing for
services rendered and reasonable business expenses incurred by the Executive
prior to the effective date of termination. If Executive’s employment ceases as
a result of disability, then all unvested options to purchase Common Stock held
by Executive on the date of Executive’s termination shall immediately terminate
and become unexercisable and all vested options held by Executive on the date of
Executive’s termination shall remain exercisable until the one year anniversary
of the date of cessation of service.

 

(c)          For Cause. The Company may terminate Executive’s employment for
Cause immediately upon written notice from the Board to Executive. For purposes
of this Agreement, “Cause” means the occurrence of any one or more of the
following: (i) Executive’s conviction of or plea of nolo contendere to any
felony crime involving fraud, dishonesty or moral turpitude under the laws of
the United States or any state thereof; (ii) Executive’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between Executive and the Company or of any statutory duty owed to the Company;
(iv) Executive’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (v) Executive’s gross misconduct. In the event
Executive’s employment is terminated for Cause, the Company shall have no
further obligations to Executive other than to pay all compensation and expense
reimbursements owing for services rendered and reasonable business expenses
incurred by Executive prior to the effective date of such termination. If
Executive’s employment ceases as a result of a termination for Cause, then all
options (unvested and vested) to purchase Common Stock held by Executive on the
date of Executive’s termination shall immediately terminate.

 

(d)          Without Cause. The Company in its sole discretion may terminate
Executive’s employment without Cause (as defined above) immediately upon written
notice from the Board to Executive. In such event, if such termination occurs
prior to, or more than thirteen (13) months following, the effective date of a
Change in Control (as defined in Section 4(c) below), the Company shall pay to
Executive all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by Executive prior to the
effective date of termination, and provided such termination is a “separation
from service” as such term is defined in Code Section 409A(a)(2)(A)(i) and the
applicable guidance thereunder, contingent upon Executive’s delivery to the
Company of an effective Release and Waiver as provided in Section 3(e) below,
the Company shall also provide the following benefits to Executive:
(i) severance consisting of continued payment of Executive’s base salary at the
rate in effect as of the effective date of termination, less standard deductions
and withholdings, for a period of nine (9) months following the effective date
of termination, to be paid in accordance with the Company’s normal payroll
practices; (ii) to the extent that Executive is eligible to continue medical
benefits under COBRA and upon timely election by Executive complying with COBRA
and to the extent it does not result in a penalty to the Company, reimbursement
by the Company, within thirty (30) days of the Company’s receipt of evidence of
Executive’s payment for the prior month, of the Company’s portion of the
premiums required to continue Executive’s medical, dental and vision insurance
coverage pursuant to COBRA, for a period of nine (9) months following the date
of termination (with Executive being responsible to pay that amount

 



3

 

 

of the portion of the premiums, if any, that Executive would have been
responsible to pay if Executive had remained an employee during such period) or,
if earlier, the date that Executive accepts full time employment with another
employer; and (iii) immediate acceleration of the vesting of all options to
purchase Common Stock granted to Executive prior to the effective date of such
termination (the “Options”) such that Executive shall be deemed vested as to the
same number of shares as if Executive had continued to be employed by the
Company for a period of nine (9) months following the effective date of such
termination and all vested options held by Executive shall remain exercisable
until the one year anniversary of the date of cessation of service. As a
condition to receiving the continuing benefits specified in this Section 3(d),
to the maximum extent permitted by applicable law, during the nine (9) month
period following the Executive’s termination date, Executive shall not engage in
any employment or business activity that is directly competitive with the
Company’s business activities as of such termination date and Executive shall
not induce any employee of the Company to leave the employ of the Company. Each
payment under this Section 3(d) shall be considered a separate payment and not
one of a series of payments for Code Section 409A. Subject to Section 5, any
amount due to Executive pursuant to this Section 3(d) during the 60-day period
following Executive’s termination without Cause shall be paid to Executive in a
single lump sum on the first payroll date immediately after the end of the
60-day period.

 

(e)          Release and Waiver. As a condition to receiving the benefits
specified in Sections 3(d) and 4(b) of this Agreement, Executive must deliver to
the Company a waiver and release of claims in the form attached hereto as
Exhibit A (the “Release and Waiver”) within the time frame set forth therein,
but in no event later than sixty (60) days following the Executive’s termination
date, and any applicable revocation period must expire during the 60-day period
following Executive’s termination as described in Section 3(d) or 4(b) without
Executive revoking such release.

 

(f)           Voluntary Termination by Executive. Executive may terminate
Executive’s employment hereunder at any time, whether with or without cause,
effective thirty (30) days after delivery of written notice of such termination
to the Company, except for Executive’s Emergency Need. “Emergency Need”, as used
in this Section, is defined to be the advent of illness or related health issues
in Executive or Executive’s immediate family which a medical doctor would
conclude poses a mortal health risk to that person. The Company shall have the
option, in its sole discretion, to specify an earlier termination date than that
provided by Executive in the written notice. Upon voluntary termination pursuant
to this Section, the Company shall have no further obligations to Executive
other than to pay all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by Executive prior to
effective date of termination as determined by the Company. If Executive
voluntarily terminates Executive’s employment, then all unvested options to
purchase Common Stock of the Company held by Executive as of the date of
Executive’s termination shall immediately terminate and become unexercisable and
all vested options held by Executive as of the date of Executive’s termination
shall remain exercisable for six (6) months from the date of the voluntary
termination.

 

(g)          Resignation as a Director. In the event of any termination of
employment pursuant to this Agreement, Executive shall be deemed to have
resigned voluntarily from the Board and any Committee of the Board, and from the
board of directors (and any

 



4

 

 

committee thereof) of all subsidiaries of the Company, upon the effective date
of termination or such earlier date as may be agreed in writing between the
Company and Executive, and Executive’s signature on this Agreement shall,
without the need to any further action, constitute Executive’s resignation from
such boards of directors in such circumstance.

 

(h)          Returning Company Documents. In the event of any termination of
Executive’s employment hereunder, Executive shall, prior to or on such
termination deliver to the Company (and will not maintain possession of or
deliver to anyone else) any and all devices, records, data, data bases software,
software documentation, laboratory notebooks, notes, reports, proposals, lists,
customer lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any of
the above aforementioned items belonging to the Company, its successors or
assigns.

 

4.            Change in Control.

 

(a)          Option Acceleration Upon a Change in Control. Effective immediately
upon the closing of a Change in Control (as defined below), the vesting of all
of the then unvested shares of Common Stock subject to the Options shall be
accelerated in full and the Options shall become fully vested and immediately
exercisable as to such additional vested shares (and, if any Options have been
early exercised by Executive, the reacquisition or repurchase rights held by the
Company with respect to the shares of Common Stock subject to such acceleration
shall lapse in full, as appropriate).

 

(b)          Benefits Upon Termination. Notwithstanding anything herein to the
contrary, in the event that Executive’s employment by the Company is terminated
without Cause (as defined above) or Executive terminates Executive’s employment
for Good Reason (as defined below) within thirteen (13) months following, the
effective date of a Change in Control (as defined below), contingent upon
Executive’s delivery to the Company of a fully effective Release and Waiver as
provided in Section 3(e) and provided such termination is a “separation from
service” as such term is defined in Code Section 409A(a)(2)(A)(i), the Executive
shall be entitled to the benefits and payments specified in Sections 3(d)(i) and
3(d)(ii) above, and the vesting of the unvested shares of Common Stock subject
to the Options shall immediately accelerate in full such that the Options shall
become fully vested and exercisable with respect to all of the shares of Common
Stock subject to such Options (and, if any Options have been early exercised by
Executive, the reacquisition or repurchase rights held by the Company with
respect to the shares of Common Stock subject to such acceleration shall lapse
in full, as appropriate). Any amounts owed pursuant to this Section 4(b) shall
be paid in accordance with Section 3(d) of this Agreement; provided, however,
that if the Change in Control constitutes a “change in control event” under Code
Section 409A, any amounts owed as specified in Section 3(d)(i) shall instead be
paid in a single lump sum on the first payroll date immediately after the 60th
day following the termination of Executive’s employment.

 

(c)          Change in Control. “Change in Control” means the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events:

 



5

 

 

(i)           any Exchange Act Person (as defined below) becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of beneficial ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the beneficial owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities beneficially owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur (for purposes of this Section 4(c), “Exchange
Act Person” means any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), except that “Exchange Act Person” shall not include (A) the
Company or any subsidiary of the Company, (B) any employee benefit plan of the
Company or any subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) an entity beneficially owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their beneficial ownership of stock of the Company; or
(E) any natural person, entity or “group” (within the meaning of Section 13(d)
or 14(d) of the Exchange Act) that, as of the date of this Agreement, is the
beneficial owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities);

 

(ii)          there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
directly or indirectly, either (A) outstanding voting securities representing
more than fifty percent (50%) of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or
(B) more than fifty percent (50%) of the combined outstanding voting power of
the parent of the surviving entity in such merger, consolidation or similar
transaction, in each case in substantially the same proportions relative to each
other as their beneficial ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

 



6

 

 

(iv)         there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are beneficially owned
by stockholders of the Company in substantially the same proportions relative to
each other as their beneficial ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or

 

(v)          individuals who, on the date of this Agreement, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of the Plan, be
considered as a member of the Incumbent Board).

 

(d)          Good Reason. “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:

 

(i)           a material adverse change in the nature of the Executive’s
authority, duties or responsibilities, as they exist on the Effective Date of
this Agreement;

 

(ii)          the relocation of the Company’s executive offices or principal
business location to a point more than sixty (60) miles from their location as
of the Effective Date of this Agreement; or

 

(iii)         a material reduction by the Company of the Executive’s base salary
as initially set forth herein or as the same may be increased from time to time,
except for across-the-board salary reductions based on the Company’s financial
performance similarly affecting all or substantially all senior officers of the
Company and does not exceed 15% of Executive’s base salary.

 

Provided however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if: (i) the Executive gives
the Company written notice of the intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(iii) the Executive terminates employment within thirty (30) days following the
end of the Cure Period.

 

5.             Application of Internal Revenue Code Section 409A.   (a)
Notwithstanding anything to the contrary contained in this Agreement, if any
payment or reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon Executive’s “separation from service” with the
Company within the meaning of Code Section 409A(a)(2)(A)(i) would constitute a
“deferral of compensation” under Code Section 409A and Executive is a “specified
employee” (as determined pursuant to procedures adopted by the

 



7

 

 

Company in compliance with Code Section 409A) on the date of Executive’s
“separation from service” with the Company within the meaning of Code Section
409A(a)(2)(A)(i), Executive will receive payment or reimbursement of such
amounts or the provision of such benefits upon the earlier of (i) the first day
of the seventh month following the date of Executive’s “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code or
(ii) Executive’s death.

 

(b)          To the extent applicable, it is intended that this Agreement comply
with the provisions of Code Section 409A, so that the income inclusion
provisions of Code Section 409A(a)(1) do not apply to Executive. This Agreement
shall be administered in a manner consistent with this intent. Reference to Code
Section 409A is to Section 409A of the Internal Revenue Code of 1986, as
amended, and will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

 

6.            Code Section 280G. If any payment or benefit Executive would
receive pursuant to a Corporate Transaction from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Code Section 280G, and (ii) but for this sentence, be subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to Executive, which of
the following two amounts would maximize Executive’s after-tax proceeds:
(i) payment in full of the entire amount of the Payment (a “Full Payment”), or
(ii) payment of only a part of the Payment so that Executive receives the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”), whichever amount results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes). If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
reduction of cash payments, cancellation of accelerated vesting of stock awards,
and reduction of other benefits. In the event that acceleration of compensation
from Executive’s equity awards is to be reduced, such acceleration of vesting
shall be canceled in the reverse order of the date of grant unless Executive
elects in writing a different order for cancellation.

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
Corporate Transaction shall make all determinations required to be made under
this Section 6. If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Corporate Transaction, the Company shall appoint a different
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made

 



8

 

 

hereunder. The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or at such
other time as requested by the Company. If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

7.            Conflict of Interest. During the Employment Period, Executive
shall devote such time and energies as appropriate to fulfill all
responsibilities to the Company in the capacity set forth in Section 1.
Executive shall be free to pursue business activities which do not interfere
with the performance of Executive’s duties and responsibilities under this
Agreement; provided, however, Executive shall not engage in any outside business
activity which involves actual or potential competition with the business of the
Company, except with the written consent of the Board.

 

8.            Executive Benefit Plans. All of the Executive benefit plans
referred to or contemplated by this Agreement shall be governed solely by the
terms of the underlying plan documents and applicable law. Nothing in this
Agreement shall impair the Company’s right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. This
Agreement is for the sole benefit of Executive and the Company, and is not
intended to create an Executive benefit plan or to modify existing terms of
existing plans.

 

9.            Assignment. This Agreement may not be assigned by Executive. This
Agreement shall bind and inure to the benefit of the Company’s successors and
assigns, as well as Executive’s heirs, executors, administrators, and legal
representatives. The Company shall obtain from any successor, before the
succession takes place, an agreement to assume the obligations and perform all
of the terms and conditions of this Agreement.

 

10.          Notices. All notices required by this Agreement may be delivered by
first class mail at the following addresses:

 

To Company:

 

Adamis Pharmaceuticals Corporation

11682 El Camino Real, Suite 300

San Diego, CA 92130

 

To Executive:

 

Karen K. Daniels 

 

11.          Amendment. This Agreement may be modified only by written agreement
signed by both the Company and Executive.

 



9

 

 

12.          Choice of Law; Arbitration. This Agreement shall be governed by the
laws of the State of California, without regard to choice of law principles. To
provide a mechanism for rapid and economical dispute resolution, Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or in equity, arising from or relating to this Agreement (including the Release
and Waiver) and its enforcement, performance, breach or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration before a single arbitrator held in San Diego,
California and conducted by the American Arbitration Association (“AAA”), under
its then-existing rules and procedures. The parties shall be entitled to conduct
adequate discovery, and they may obtain all remedies available to the parties as
if the matter had been tried in court. The arbitrator shall issue a written
decision which specifies the findings of fact and conclusions of law on which
the arbitrator’s decision is based. Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. Unless a
different allocation is required by law, the parties shall each pay one-half of
all fees and costs of the arbitration. Punitive damages shall not be awarded.
Unless otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section or in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in a court of
competent jurisdiction to prevent irreparable harm pending the conclusion of any
such arbitration. Notwithstanding the above, both Executive and the Company
retain the right to seek or obtain, and shall not be prohibited, limited or in
any other way restricted from seeking or obtaining, equitable relief from a
court having jurisdiction over the parties in order to enforce the
nonsolicitation and noncompetition provisions of this Agreement or any disputes
or claims relating to or arising out of the misuse or misappropriation of the
Company’s intellectual property.

 

13.          Partial Invalidity. In the event any provision of this Agreement is
void or unenforceable, the remaining provisions shall continue in full force and
effect.

 

14.          Waiver. No waiver of any breach of this Agreement shall constitute
a waiver of any subsequent breach.

 

15.          Complete Agreement. As of the Effective Date, this Agreement,
together with the stock option agreements and equity incentive plans governing
the Options, constitutes the entire agreement between the parties in connection
with the subject matter hereof and supersedes any and all prior or
contemporaneous oral and written agreements or understandings between the
parties, including the Prior Agreement.

 

16.          Headings. Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

17.          Miscellaneous. Executive acknowledges full understanding of the
matters set forth herein and the obligations undertaken upon the execution
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



10

 

 

IN WITNESS WHEREOF, the parties have executed this EXECUTIVE EMPLOYMENT
AGREEMENT as of the date first written above.

 

ADAMIS PHARMACEUTICALS CORPORATION 

 



By: /s/ Dennis J. Carlo   Name: Dennis J. Carlo   Title: President and CEO  

 

EXECUTIVE:

  

By: /s/ Karen K. Daniels   Name: Karen K. Daniels  



 



11

 



 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in the Executive
Employment Agreement dated December 31, 2015 (the “Employment Agreement”), to
which this form is attached, I, Karen K. Daniels, hereby furnish Adamis
Pharmaceuticals Corporation (the “Company”), with the following release and
waiver (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, executives, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended). Nothing in this Release and Waiver shall be deemed
to require the waiver or release of any claim that may not be released or waived
under applicable federal or state law.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days from the date
of termination of my employment with the

 



A-1

 

 

Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired unexercised and
no benefits will be paid unless and until this Release and Waiver has become
effective. In the event that this Release and Waiver is requested in connection
with an exit incentive or other employment termination program offered to a
group or class of employees, I have forty-five (45) days to consider this
Release and Waiver and I shall be provided with the information required by 29
U.S.C. Section 626 (f)(1)(H).

 

In consideration of the severance payments and other benefits set forth in the
Employment Agreement, I agree that after the termination of my employment with
the Company I will not disparage the Company or its products, services, agents,
representatives, directors, officers, shareholders, employees, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them with any written or oral statement. I also agree that during
the severance period set forth in the Employment Agreement I will cooperate from
time to time with the Company in providing for the orderly transition of my
duties and responsibilities to other individuals, as reasonably requested by the
Company and subject to reimbursement by the Company of any costs or expenses
incurred by me in providing such cooperation.

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized member of the
Board of Directors of the Company.

 



Date:  

 



A-2

 

